Citation Nr: 0818854	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to January 
1986 and January 1988 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
RO in Boise, Idaho, which continued a 20 percent evaluation 
for chondromalacia patella of the right knee.  This issue was 
previously remanded in Board decisions dated in April 2007 
and October 2007.

In May 2006, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder.  

Subsequent to issuance of the December 2007 supplemental 
statement of the case (SSOC), the veteran submitted 
additional evidence which was not considered by the RO.  The 
veteran, through his representative, has waived RO 
consideration of that evidence in an April 2008 submission.  
The Board may consider the appeal.  38 C.F.R. § 20.1304 
(2007).


FINDING OF FACT

The veteran's service-connected chondromalacia patella of the 
right knee is manifested by mild patellar grinding, pain on 
manipulation of the patella and locking in the knee.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for chondromalacia patella of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In order to satisfy the first Pelligrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Id. (citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006)).

Preliminarily, the Board notes that the notice in this case 
was issued prior to the decision in Vazquez-Flores.  As such, 
it does not take the form prescribed in that case.  Any pre-
adjudicatory notice error is presumed prejudicial, in which 
case the burden shifts to VA to demonstrate that the error 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To 
do this, VA must show that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  The Federal 
Circuit indicated that this was not an exclusive list of ways 
in which the presumption of prejudice may be rebutted.  See 
id.  The focus should be on whether the final Board decision 
is rendered essentially unfair as a result of the initial 
notice error. Vazquez-Flores, No. 05-0355, slip op. at 10 
n.2;  see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) ("[I]n order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").   

Prior to the initial adjudication of his claim, the veteran 
was provided with a VCAA notice letter dated in November 
2003, which requested that the veteran provide evidence 
describing how his disability had increased in severity.  In 
addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the 2003 and 2007 VA examinations performed in 
association with this claim.  Further, at his May 2006 Travel 
Board hearing, the veteran testified as to the impact of his 
worsened disability on his employment and daily life.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran both at 
interview and at the hearing show that he knew that the 
evidence needed to show that his disability had worsened and 
what impact it had on his employment and daily life.  As the 
Board finds that veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores, 
supra.

As to the second element, the Board notes that the veteran is 
service-connected for chondromalacia patella of the right 
knee.  As will be discussed below, this condition is rated 
under Diagnostic Code 5257.  There is no single measurement 
or test that is required to establish a higher rating.  On 
the contrary, entitlement to a higher disability rating would 
be satisfied by evidence demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
See Vazquez-Flores, supra.  The Board finds that no more 
specific notice is required of VA and that any error in not 
providing the rating criteria is harmless.  See id.

As to the third element, the Board notes that VCAA notice 
letters dated in March 2006 and March 2007 informed the 
veteran that a disability rating was assigned for service-
connected disabilities, under a rating schedule, and that the 
rating could change if the condition changed.  He was told 
that a disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature and symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  See Vazquez-Flores, supra.

As to the fourth element, the November 2003, March 2006 and 
March 2007 letters each provided notice of the types of 
evidence, both lay and medical, including statements from his 
doctor and on-going treatment records, that could be 
submitted to show that his disability had worsened.  See 
Vazquez-Flores, supra.

Accordingly, the Board concludes that all of the requirements 
of Vazquez-Flores are met, thereby satisfying the first 
element of Pelegrini II.  The Board further finds that the 
remaining elements of Pelegrini II are satisfied.  The 
November 2003 letter informed the veteran of the evidence 
that VA would seek to obtain and provided examples of the 
types of evidence he could submit.  See Pelegrini II, supra.  
The March 2006 letter advised him to give VA any information 
or evidence that concerned the level of his disability that 
he had not previously told them about.  See id.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  

Subsequent to the issuance of the notification letters, the 
veteran's claim was readjudicated in a June 2007 SSOC and 
again in a December 2007 SSOC.  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield IV, at 1323; see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect). 

In light of the foregoing, the Board finds that the VCAA 
notification requirements are satisfied.  The Board, 
therefore, concludes that VA has discharged its duty to 
notify.  See Pelegrini II, supra.

Since the RO continued the 20 disability rating at issue here 
for the veteran's service-connected disability, and the Board 
has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
December 2003, June 2007 and December 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The December 2007 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination report indicated the veteran's claims file, 
service medical records and X-rays were reviewed in 
conjunction with his examination, and provided an extensive 
history of the veteran's right knee disability.  Detailed 
findings of the physical evaluation and a comprehensive 
assessment of the disability were provided.  The examination 
in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating 

The veteran seeks an increased rating for his service-
connected chondromalacia patella of the right knee, currently 
evaluated as 20 percent disabling.  For the reasons that 
follow, the Board finds that a higher rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As an initial matter, the Board observes that the veteran's 
chondromalacia patella is the only right knee disability for 
which he is currently service-connected ("service-connected 
disability").  In addition to this service-connected 
disability, the veteran also suffers from other disabilities 
of the right knee that are unrelated to service ("non-
service-connected disabilities").  In the years following 
separation from service, it does not appear from the record 
that the veteran received any medical treatment for his 
service-connected disability.  There is evidence, however, 
that the veteran further injured his right knee in a rock 
climbing accident in 1995.  See VA examination report, 
December 2007.  More significantly, the record also 
establishes that in 1996, a decade after service separation, 
the veteran sustained a serious injury to the right knee 
while working for Union Pacific Railroad.  According to the 
medical evidence of record, the veteran was climbing out of a 
truck when he fell over backwards and got his knee caught, 
suffering a twisting injury.  See Intermountain Orthopaedic 
Specialists treatment notes, September 1996; VA examination 
report, August 1998.  The veteran underwent ACL 
reconstruction in 1996 and medial meniscal repair in 1998.  
See St. Luke's Regional Medical Center treatment notes, March 
1998; Intermountain Orthopaedic Specialists treatment notes, 
May 1998.  The August 1998 VA examination report noted that 
these surgeries were covered by workman's compensation and 
that, as of the time of the examination, the veteran had been 
receiving disability benefits.  Although the veteran claims 
otherwise, the December 2007 VA examination report likewise 
indicates that the veteran is presently on retirement 
disability and is receiving a pension from the railroad 
company.  

The Board notes that when it is not possible to separate the 
effects of a service-connected disability from a non-service-
connected disability, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
In the matter presently before the Board, however, the 
examiner who conducted the December 2007 VA examination was 
able to separate the symptomatology and effects of the non-
service-connected disability from those of the service-
connected disability, rendering 38 C.F.R. § 3.102 
inapplicable.

The veteran was afforded several VA examinations throughout 
the development of the present claim, to include in December 
2003, June 2007 and December 2007.  The December 2003 
examination report noted findings of patellar grinding, no 
effusion, tenderness of the lateral joint, a positive 
McMurray test involving the lateral meniscus space, loss of 
extensor and flexor strength, and a limping gait.  X-ray 
revealed minor changes consistent with degenerative joint 
disease.  At the June 2007 examination, the veteran reported 
experiencing locking episodes in the right knee about 1 to 3 
times a month.  Physical evaluation revealed negative 
findings for instability, subluxation, effusion, ankylosis 
and grinding.  X-ray showed evidence of the prior ACL repair, 
and mild degenerative changes about the patellofemoral 
articulation were unchanged.  Medial and lateral joint 
compartments appeared preserved.  

The December 2007 examination report noted findings of mild 
grating of the patella, pain on manipulation of the patella, 
slight laxity with the anterior drawer sign, some 
crepitation, and tenderness along, above and below the medial 
and lateral joint lines.  There was no evidence of effusion, 
and the patella did not sublux easily.  The examiner reviewed 
the X-ray study (from June 2007), noting that such revealed 
mild degenerative changes between the patella and the femur, 
good preservation of joint space, and mild beaking of the 
patella with mild spur formation on the lateral aspect of the 
sunrise view.  It was also noted that results of the cruciate 
ligament surgery showed that joint spaces medially and 
laterally were well preserved.  The December 2007 examination 
report further explained that the veteran had two diagnoses 
for his right knee.  The first was a service-connected injury 
of chondromalacia patella.  The second, related to his injury 
while working for the Union Pacific Railroad and the two knee 
surgeries performed shortly thereafter, was manifested by 
degenerative arthritis, a tear of the cruciate ligament, a 
postoperative tear of the medial collateral ligament and a 
postoperative tear of the medial meniscus.  The examiner 
specifically noted that the second diagnosis was neither 
directly nor indirectly related to the in-service injury, and 
that it was the more severe collateral, cruciate and meniscal 
injuries (i.e., the non-service-connected disabilities) that 
seemed to be the main cause of the veteran's disability.  

VA outpatient treatment records reveal findings similar to 
the VA examinations for the right knee.  In August 2006, it 
was noted that the knee appeared normal and that the joints 
appeared stable with definitive end point on both ACLs.  It 
was also noted that the veteran had some patellar 
crepitation.  X-rays showed mild to moderate arthritis.  A 
September 2006 treatment record indicated that MRIs showed 
some generalized arthritis, but that the ACLs appeared to be 
intact.  Also, there was no specific large tear in either 
lateral or medial meniscus so as to require surgery on the 
knee at this point.  

The veteran is currently assigned a 20 percent rating for 
chondromalacia of the right knee, rated under Diagnostic Code 
(DC) 5257.  See 38 C.F.R. § 4.71a.  Under DC 5257, a 10 
percent rating is warranted for impairment of the knee with 
slight recurrent subluxation or lateral instability; a 20 
percent rating for impairment with moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
for impairment with severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  The Board 
observes that the words "slight," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  

In this case, the Board finds that the preponderance of the 
evidence is against a showing that the veteran's service-
connected disability rises to the level of "severe."  See 
38 C.F.R. § 4.71a, DC 5257.  As noted above, the medical 
evidence does establish mild patellar grating, pain on 
manipulation of the patella and locking in the knee.  
However, there are no affirmative findings of subluxation or 
instability.  On the contrary, the December 2007 examination 
found the patella to not sublux easily and the knee to be 
quite stable.  Although the anterior drawer sign performed at 
this examination did reveal slight laxity, such finding 
relates to the veteran's non-service-connected disabilities.  
Even if the Board were to consider such slight symptoms as 
service-connected, it still would not warrant a higher rating 
as such are not "severe."  Accordingly, the medical 
evidence does not support a higher rating under DC 5257.  

Now, the Board must consider other possible avenues for a 
higher rating.  The VA Office of General Counsel has provided 
guidance concerning increased rating claims for knee 
disorders.  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  

Limitation of motion is rated under DCs 5260 and 5261.  
Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, 
Plate II.  Limitation of knee flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.  
Limitation of knee extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  Separate ratings may be awarded for limitation of 
flexion and limitation of extension of the same knee joint.  
VAOPGCPREC 09-04 (Sept. 17, 2004).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DCs 5260 or 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  In 
VAOPGCPREC 9-98 (Aug. 14, 1998), the General Counsel also 
held that if a veteran has a disability rating under DC 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Here, medical evidence establishes that the veteran has mild 
degenerative arthritis of the right knee, confirmed by X-
rays.  However, as previously explained, the December 2007 VA 
examination report clearly stated that degenerative arthritis 
was one of his non-service-connected disabilities.  A rating 
under DC 5003 is, therefore, not warranted.  

Furthermore, the veteran does not meet the minimum criteria 
under either DCs 5260 or 5261 for limitation of motion.  
Range of motion in the veteran's right knee was measured at 
the December 2003, June 2007 and December 2007 VA 
examinations.  The veteran had a right knee range of motion 
of 90 degrees flexion and 0 degrees extension at the December 
2003 examination, and 95 degrees flexion and full extension 
at the June 2007 examination.  At the December 2007 
examination, range of motion was 110 degrees passive flexion, 
90 degrees active flexion and 0 degrees extension.  These 
results show that the veteran does not meet the criteria for 
a compensable rating under either limitation of flexion or 
extension.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  

In his January 2005 VA Form 9, the veteran asserts that he 
experiences limitation of motion, excess fatigability and 
incoordination of the right knee.  See Washington, supra.  
Additionally, at his May 2006 Travel Board hearing, he 
testified that he experiences weakness and pain, which 
prevent him from performing a full squat.  The Board has 
considered the DeLuca criteria previously discussed.  See 
DeLuca, supra; Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
None of the reports of examination or clinical evaluations 
reflect objective findings regarding functional loss due to 
pain, fatigue, weakened movements, and/or loss of 
coordination, and none has quantified any such functional 
loss in terms of additional loss in range of motion of the 
veteran's service-connected right knee disability.  
Specifically, the December 2007 VA examiner noted that after 
repetitive activity, the veteran's range of motion did not 
decrease.  Thus, the Board is without a basis in the record 
by which to afford the veteran a higher rating under DeLuca. 

Knee impairment with cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  
Similarly, DC 5259 rates surgically removed cartilage.  
Medical evidence shows that the McMurray test has yielded 
positive results for the veteran's right knee.  As explained 
in the December 2007 VA examination report, however, the 
meniscal injury is one of his non-service-connected 
disabilities.  To the extent the right knee manifests any of 
the symptoms evaluated under DCs 5258 or 5259, these 
manifestations relate to this non-service-connected 
disability.  As a result, the Board concludes that a rating 
under DCs 5258 or 5259 is not warranted. 

The Board has considered the other applicable Diagnostic 
Codes for knee disabilities (5256, 5262, 5263).  The evidence 
does not show that the veteran has ankylosis, tibia or fibula 
impairment, or genu recurvatum that is related to his 
service-connected disability.  Any tibia or fibula impairment 
that the veteran does have is associated with his non-
service-connected disabilities.  Further consideration of the 
remaining Diagnostic Codes for knee disabilities is not 
warranted.

Finally, the Board has considered the rule of Hart, supra. 
The evidence does not show that the veteran's symptoms have 
risen to the level for a rating in excess of 20 percent at 
any time during the period on appeal.  Therefore, the Board 
concludes that staged ratings are inapplicable.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for chondromalacia patella of the right knee. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
chondromalacia patella of the right knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


